Citation Nr: 1439124	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-27 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent prior to July 31, 2012, and greater than 20 percent thereafter, for degenerative arthritis of the thoracolumbar spine.

2.  Entitlement to an initial rating greater than 10 percent prior to November 20, 2012, and greater than 30 percent thereafter, for degenerative arthritis of the right shoulder.

3.  Entitlement to service connection for right elbow tendonitis.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION/

The Veteran had active service in the U.S. Army from May to August 1984, September 2002 to August 2003, August 2004 to December 2005, August 2008 to October 2009, including in Iraq in support of Operation Iraqi Freedom, and additional U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted, in pertinent part, the Veteran's claims of service connection for degenerative arthritis of the thoracolumbar spine, assigning a 10 percent rating effective October 26, 2009, and for bilateral hearing loss, assigning a zero percent (non-compensable) rating effective October 26, 2009.  The RO also denied, in pertinent part, the Veteran's claim of service connection for right elbow tendonitis.  The Veteran disagreed with this decision in September 2010.  He perfected a timely appeal in October 2011.

This matter also is on appeal from a September 2011 rating decision in which the RO granted the Veteran's claim of service connection for degenerative arthritis of the right shoulder, assigning a 10 percent rating effective October 26, 2009.  The Veteran disagreed with this decision in October 2011.  He perfected a timely appeal in August 2012.

In a November 2012 rating decision, the RO assigned a higher initial 20 percent rating effective July 31, 2012, for the Veteran's service-connected degenerative arthritis of the thoracolumbar spine.  In a December 2012 rating decision, the RO assigned a higher initial 30 percent rating effective November 20, 2012, for the Veteran's service-connected degenerative arthritis of the right shoulder.  Because the initial ratings assigned to the Veteran's service-connected degenerative arthritis of the thoracolumbar spine and degenerative arthritis of the right shoulder are not the maximum ratings available for these disabilities, these claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for right elbow tendonitis and entitlement to an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that, prior to July 31, 2012, the Veteran's service-connected degenerative arthritis of the thoracolumbar spine was manifested by, at worst, complaints of constant low back pain, muscle spasms, flexion to 74 degrees, and minimal diffuse spondylosis on x-rays.

2.  The record evidence shows that, effective July 31, 2012, the Veteran's service-connected degenerative arthritis of the thoracolumbar spine was manifested by, at worst, muscle tenderness, flexion to 50 degrees, and guarding leading to an abnormal gait.

3.  The record evidence shows that, prior to November 20, 2012, the Veteran's service-connected degenerative arthritis of the right shoulder was manifested by, at worst, complaints of right shoulder pain, flexion to 135 degrees, abduction to 105 degrees, and x-ray evidence of mild to moderate degenerative joint space narrowing in the acromioclavicular (AC) joint and mild degenerative irregularity at the lateral humeral head region.

4.  The record evidence shows that, effective November 20, 2012, the Veteran's service-connected degenerative arthritis of the right shoulder was manifested by, at worst, flexion to 40 degrees, abduction to 45 degrees, incoordination, excess fatigability, tenderness to palpation, guarding, and 4/5 muscle strength on flexion and abduction.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent prior to July 31, 2012, and greater than 30 percent thereafter, for degenerative arthritis of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2013).  

2.  The criteria for an initial rating greater than 10 percent prior to November 20, 2012, and greater than 30 percent thereafter, for degenerative arthritis of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5003-5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claims for degenerative arthritis of the thoracolumbar spine and for degenerative arthritis of the right shoulder are "downstream" elements of the RO's grant of service connection for these disabilities in the currently appealed rating decisions.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In March, April, and October 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for degenerative arthritis of the thoracolumbar spine and for degenerative arthritis of the right shoulder, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all of the VCAA notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's higher initial rating claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this claim concerns an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for degenerative arthritis of the thoracolumbar spine and for degenerative arthritis of the right shoulder, and because the Veteran was fully informed of the evidence needed to substantiate these claims, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected degenerative arthritis of the thoracolumbar spine and degenerative arthritis of the right shoulder.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Ratings for Arthritis in the Thoracolumbar Spine & Right Shoulder

The Veteran contends that his service-connected degenerative arthritis of the thoracolumbar spine and degenerative arthritis of the right shoulder are both more disabling than currently evaluated.  He specifically contends that he experiences frequent back spasms and low back pain due to his service-connected degenerative arthritis of the thoracolumbar spine.  He also specifically contends that he experiences constant pain in his right shoulder and arm due to his service-connected degenerative arthritis of the right shoulder.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected degenerative arthritis of the thoracolumbar spine currently is evaluated as 10 percent disabling prior to July 31, 2012, and as 20 percent disabling thereafter under 38 C.F.R. § 4.71a, DC 5242 (degenerative arthritis of the spine).  See 38 C.F.R. § 4.71a, DC 5242 (2013).  Under the General Rating Formula, a 10 percent rating is assigned for lumbosacral spine disability manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.

The Veteran's service-connected degenerative arthritis of the right shoulder currently is evaluated as 10 percent disabling prior to November 20, 2012, and as 30 percent thereafter by analogy to 38 C.F.R. § 4.71a, DC 5003-5201 (degenerative arthritis-limitation of motion of the arm).  See 38 C.F.R. § 4.71a, DC 5003-5201 (2013).  A review of the record evidence indicates that the Veteran is right-handed so his right shoulder is considered his "major" (or dominant) shoulder.  A 10 percent rating is assigned under DC 5003 for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent rating is assigned under DC 5003 for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003 (2013).  A minimum 20 percent rating is assigned under DC 5201 for limitation of motion of the arm at shoulder level on the major (or dominant) side.  A 30 percent rating is assigned under DC 5201 for limitation of motion of the arm midway between side and shoulder level on the major (or dominant) side.  A maximum 40 percent rating is assigned under DC 5201 for limitation of motion of the arm to 25 degrees from the major (or dominant) side.  See 38 C.F.R. § 4.71a, DC 5201 (2013).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2013).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45 (2013).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2013).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

In Johnson, the Federal Circuit recently held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2013); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected degenerative arthritis of the thoracolumbar spine and degenerative arthritis of the right shoulder, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of extraschedular ratings.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background

The Veteran's service treatment records show that he complained of and was treated for low back and right shoulder pain on several occasions while on active service.

The post-service evidence shows that, on VA examination in March 2010, the Veteran's complaints included low back stiffness, fatigue, spasms, decreased motion, and numbness.  The Veteran reported experiencing constant low back pain since 2003.  His low back pain "travels to legs and hips."  He did not experience functional impairment or limitation of motion of any joint during flare-ups of low back pain.  His low back pain also had not been incapacitating in the previous 12 months.  Physical examination showed he was right-hand dominant with normal posture and gait, steady walking, and symmetrical leg length bilaterally.  Physical examination of the thoracolumbar spine showed normal head position, normal spinal curvature, "no evidence of radiating pain on movement," muscle spasm in the thoracolumbar muscles, no abnormal gait, tenderness, guarding, or weakness, normal muscle tone and musculature, negative straight leg raising bilaterally, no atrophy in the limbs, and no ankylosis.  Range of motion testing of the thoracolumbar spine showed flexion to 74 degrees with pain beginning at 74 degrees, extension to 20 degrees with pain beginning at 20 degrees, lateral flexion to 30 degrees in both directions, and rotation to 30 degrees in both directions.  There was no additional limitation of motion on repetitive testing.  There also was no sensory deficits from L1-L5 on neurological examination, no lumbosacral motor weakness, normal reflexes, and no signs of intervertebral disc syndrome (IVDS).  X-rays showed minimal diffuse thoracic spondylosis, minimal diffuse lumbar spondylosis along with mild multi-level degenerative disc space narrowing.  The diagnoses included degenerative arthritis of thoracolumbar spine.

On VA examination in July 2011, the Veteran's complaints included right shoulder weakness, stiffness, swelling, lack of endurance, tenderness, and pain.  He denied any right shoulder redness, giving way, locking, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  He experienced flare-ups of right shoulder pain "as often as 3 time(s) per month and each time lasts for 0.5 hour(s)."  He rated his flare-ups as 10/10 on a pain scale (or the worst imaginable pain).  He experienced pain and limitation of motion in the right shoulder joint (being unable to lift his arm) during flare-ups.  His right shoulder problem had not been incapacitating in the previous 12 months.  Physical examination showed he was right-hand dominant.  Physical examination of the right shoulder showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, guarding of movement, or ankylosis.  Range of motion testing of the right shoulder showed flexion to 135 degrees, abduction to 105 degrees, external rotation to 54 degrees, and internal rotation to 35 degrees.  There was no additional limitation of motion on repetitive testing.  The right shoulder joint function was not limited by any of the DeLuca factors.  X-rays showed mild to moderate degenerative joint space narrowing in the right acromioclavicular joint and mild degenerative irregularity at the lateral right humeral head region.  The diagnosis was degenerative arthritis of the right shoulder joint.

On VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) on July 31, 2012, the Veteran complained of worsening degenerative arthritis of the thoracolumbar spine.  He experienced flare-ups with pain on movement and after prolonged standing and walking.  Range of motion testing of the thoracolumbar spine showed forward flexion to 50 degrees with objective evidence of painful motion beginning at 50 degrees, extension to 10 degrees with objective evidence of painful motion beginning at 10 degrees, lateral flexion to 15 degrees in both directions with objective evidence of painful motion beginning at 15 degrees in both directions, and lateral rotation to 15 degrees in both directions with objective evidence of painful motion beginning at 15 degrees in both directions.  There was no additional limitation of motion following repetitive testing.  The Veteran experienced functional impairment of the thoracolumbar spine due to weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  Physical examination showed thoracolumbar muscle tenderness, guarding resulting in an abnormal gait, normal muscle strength, no muscle atrophy, normal reflexes, normal sensation, negative straight leg raising, no radicular pain or radiculopathy, no neurologic abnormalities, and no IVDS.  The VA clinician noted that the Veteran's thoracolumbar spine condition impacted his ability to work because he could not do prolonged standing or walking.  This clinician also noted that the Veteran's "posture is within normal limits" and his gait was limping "due to back and ankle pain."  The diagnosis was degenerative arthritis of the thoracolumbar spine.

On VA shoulder and arm conditions DBQ on November 20, 2012, the Veteran's complaints included pain lifting his right shoulder overhead and when putting on shirts.  The Veteran was right-hand dominant.  He experienced flare-ups with limited movement and pain with sleeping on his shoulder and waking up if he rolled over on to his shoulder.  Range of motion testing of the right shoulder showed flexion to 50 degrees with objective evidence of painful motion beginning at 40 degrees and abduction to 65 degrees with objective evidence of painful motion beginning at 45 degrees.  There was additional limitation of motion on repetitive testing with flexion only to 40 degrees and abduction only to 45 degrees.  The Veteran had functional impairment of the right shoulder and arm due to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, and atrophy of disuse.  Physical examination of the right shoulder showed localized tenderness or pain on palpation, guarding, 4/5 muscle strength on abduction and forward flexion, no ankylosis of the shoulder joint, an inability to perform any rotator cuff testing, no history of mechanical symptoms or recurrent dislocation (subluxation), an inability to perform crank apprehension and relocation test, no AC joint condition, and negative cross-body adduction test.  The VA clinician stated that the Veteran's right shoulder condition impacted his ability to work because he had limited motion in the right shoulder with pain on any attempt to move the right arm overhead.  The diagnosis was degenerative arthritis of the right shoulder.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 10 percent prior to July 31, 2012, and greater than 20 percent thereafter, for degenerative arthritis of the thoracolumbar spine.  The Veteran contends that this disability is more disabling than currently evaluated.  These assertions are not supported by a review of the record evidence, however.  The record evidence shows instead that, prior to July 31, 2012, the Veteran's service-connected degenerative arthritis of the thoracolumbar spine was manifested by, at worst, complaints of constant low back pain, muscle spasms, flexion limited to 74 degrees, and minimal diffuse spondylosis on x-rays (i.e., a 10 percent rating under DC 5242).  See 38 C.F.R. § 4.71a, DC 5242 (2013).

The Board acknowledged initially that the Veteran complained of and was treated for low back pain during active service.  On VA examination in March 2010, the Veteran denied experiencing functional impairment, limitation of motion of any joint during flare-ups of low back pain, or incapacitating episodes in the previous 12 months at his March 2010 VA examination.  Physical examination showed a normal posture and gait, steady walking, and symmetrical leg length bilaterally, normal head position, normal spinal curvature, "no evidence of radiating pain on movement," no abnormal gait, tenderness, guarding, or weakness, normal muscle tone and musculature, negative straight leg raising bilaterally, no atrophy in the limbs, and no ankylosis.  Range of motion testing of the thoracolumbar spine in March 2010 showed flexion to 74 degrees with pain beginning at 74 degrees and no additional limitation of motion on repetitive testing.  There also was no sensory deficits from L1-L5 on neurological examination, no lumbosacral motor weakness, normal reflexes, and no signs of IVDS.  X-rays showed minimal diffuse lumbar spondylosis along with mild multi-level degenerative disc space narrowing.  

The evidence does not indicate that, prior to July 31, 2012, the Veteran's service-connected degenerative arthritis of the thoracolumbar spine was manifested by flexion limited to between 30 and 60 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour (i.e., at least a 20 percent rating under DC 5242) such that an initial rating greater than 10 percent is warranted for this time period.  Id.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a higher initial rating prior to July 31, 2012, for his service-connected degenerative arthritis of the thoracolumbar spine.  In summary, the Board finds that the criteria for an initial rating greater than 10 percent prior to July 31, 2012, for degenerative arthritis of the thoracolumbar spine have not been met.

The Veteran also is not entitled to an initial rating greater than 20 percent effective July 31, 2012, for service-connected degenerative arthritis of thoracolumbar spine.  The Board acknowledges that VA back conditions DBQ on July 31, 2012, showed that the symptomatology associated with the Veteran's service-connected degenerative arthritis of the thoracolumbar spine had worsened.  The record evidence shows that, effective July 31, 2012, the Veteran's service-connected degenerative arthritis of the thoracolumbar spine was manifested by, at worst, muscle tenderness, flexion limited to 50 degrees, and guarding leading to an abnormal gait (i.e., a 20 percent rating under DC 5242).  Id.  VA back conditions DBQ on July 31, 2012, showed that the Veteran experienced functional impairment of the thoracolumbar spine due to weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  Physical examination showed thoracolumbar muscle tenderness, guarding resulting in an abnormal gait, normal muscle strength, no muscle atrophy, normal reflexes, normal sensation, negative straight leg raising, no radicular pain or radiculopathy, no neurologic abnormalities, and no IVDS.  The VA clinician stated that the Veteran's "posture is within normal limits" and his gait was limping "due to back and ankle pain."  

The evidence does not indicate that, effective July 31, 2012, the Veteran's service-connected degenerative arthritis of the thoracolumbar spine was manifested by flexion limited to 30 degrees or less, or favorable or unfavorable ankylosis of the thoracolumbar spine or the entire spine (i.e., at least a 40 percent rating under DC 5242) such that an initial rating greater than 20 percent is warranted for this time period.  Id.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a higher initial rating effective July 31, 2012, for his service-connected degenerative arthritis of the thoracolumbar spine.  In summary, the Board finds that the criteria for an initial rating greater than 20 percent effective July 31, 2012, for degenerative arthritis of the thoracolumbar spine have not been met.

The Board next finds that the Veteran is not entitled to separate disability ratings for neurologic abnormalities associated with his service-connected degenerative arthritis of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, DC 5242, Note (1) (2013).  The record evidence shows that no neurologic abnormalities were found on VA examination in July 2012.  The Veteran also does not contend that he experiences any neurologic abnormalities as a result of his service-connected degenerative arthritis of the thoracolumbar spine.  Thus, the assignment of separate disability ratings for neurologic abnormalities is not warranted.  Id.

The Board finally finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 10 percent prior to November 20, 2012, and greater than 30 percent thereafter for service-connected degenerative arthritis of the right shoulder.  The Veteran contends that this disability is more disabling than currently evaluated.  These assertions are not supported by a review of the record evidence, however.  The record evidence shows instead that, prior to November 20, 2012, the Veteran's service-connected degenerative arthritis of the right shoulder was manifested by, at worst, complaints of right shoulder pain, flexion to 135 degrees, abduction to 105 degrees, and x-ray evidence of mild to moderate degenerative joint space narrowing in the AC joint and mild degenerative irregularity at the lateral humeral head region (i.e., a 10 percent rating under DC 5003-5201).  See 38 C.F.R. § 4.71a, DC 5003-5201.  The Veteran denied any right shoulder redness, giving way, locking, fatigability, deformity, drainage, effusion, subluxation, and dislocation at the July 2011 VA examination.  He experienced flare-ups of right shoulder pain "as often as 3 time(s) per month and each time lasts for 0.5 hour(s)."  He rated his flare-ups as 10/10 on a pain scale (or the worst imaginable pain).  He experienced pain and limitation of motion in the right shoulder joint (being unable to lift his arm) during flare-ups.  His right shoulder problem had not been incapacitating in the previous 12 months.  Physical examination of the right shoulder showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, guarding of movement, or ankylosis.  Range of motion testing of the right shoulder showed flexion to 135 degrees and abduction to 105 degrees with no additional limitation of motion on repetitive testing.  Right shoulder joint function was not limited by any of the DeLuca factors.  X-rays showed mild to moderate degenerative joint space narrowing in the right acromioclavicular joint and mild degenerative irregularity at the lateral right humeral head region.

The evidence does not indicate that, prior to November 20, 2012, the Veteran's service-connected degenerative arthritis of the right shoulder was manifested by x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations (i.e., a 20 percent rating under DC 5003) or limitation of motion of the arm at shoulder level (i.e., a 20 percent rating under DC 5201) such that an initial rating greater than 10 percent is warranted for this time period under DC 5003-5201.  Id.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a higher initial rating prior to November 20, 2012, for his service-connected degenerative arthritis of the right shoulder.  In summary, the Board finds that the criteria for an initial rating greater than 10 percent prior to November 20, 2012, for degenerative arthritis of the right shoulder have not been met.

The Veteran also is not entitled to an initial rating greater than 30 percent effective November 20, 2012, for service-connected degenerative arthritis of the right shoulder.  The Board acknowledges that VA shoulder and arm conditions DBQ on November 20, 2012, showed that the symptomatology associated with the Veteran's service-connected degenerative arthritis of the right shoulder had worsened.  The record evidence shows that, effective November 20, 2012, the Veteran's service-connected degenerative arthritis of the right shoulder was manifested by, at worst, flexion to 40 degrees with pain, abduction to 45 degrees with pain, incoordination, excess fatigability, tenderness to palpation, guarding, and 4/5 muscle strength on flexion and abduction (i.e., a 30 percent rating under DC 5201).  Id.  (The Board notes parenthetically that, since the Veteran is receiving a 30 percent rating effective November 20, 2012, for service-connected degenerative arthritis of the right shoulder, and since 20 percent is the maximum disability rating available under DC 5003, a higher initial rating is available only under DC 5201).  See also 38 C.F.R. § 4.71a, DC 5201.  VA shoulder and arm conditions DBQ on November 20, 2012, showed right shoulder flexion limited to 50 degrees with objective evidence of painful motion beginning at 40 degrees and right shoulder abduction limited to 65 degrees with objective evidence of painful motion beginning at 45 degrees.  There was additional limitation of motion on repetitive testing of the right shoulder with flexion limited to only 40 degrees and abduction limited to only 45 degrees.  The Veteran had functional impairment of the right shoulder due to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, and atrophy of disuse.  Physical examination of the right shoulder showed localized tenderness or pain on palpation, guarding, 4/5 muscle strength on abduction and forward flexion, no ankylosis of the shoulder joint, an inability to perform any rotator cuff testing, no history of mechanical symptoms or recurrent dislocation (subluxation), an inability to perform crank apprehension and relocation test, no AC joint condition, and negative cross-body adduction test.  

The evidence does not indicate that, effective November 20, 2012, the Veteran's service-connected degenerative arthritis of the right shoulder was manifested by limitation of motion of the right arm to 25 degrees from the side (i.e., a 40 percent rating under DC 5201) such that an initial rating greater than 30 percent is warranted for this time period under DC 5003-5201.  See 38 C.F.R. § 4.71a, DC 5003-5201.   The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a higher initial rating effective November 20, 2012, for his service-connected degenerative arthritis of the right shoulder.  In summary, the Board finds that the criteria for an initial rating greater than 30 percent effective November 20, 2012, for degenerative arthritis of the right shoulder have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected degenerative arthritis of the thoracolumbar spine or for his service-connected degenerative arthritis of the right shoulder.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected degenerative arthritis of the thoracolumbar spine and for his service-connected degenerative arthritis of the right shoulder are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of both of these disabilities during each of the time periods at issue in this appeal.  This is especially true because the 10 percent rating assigned for the Veteran's degenerative arthritis of the thoracolumbar spine prior to July 31, 2012, contemplates minimal disability and the 30 percent rating assigned effective July 31, 2012, contemplates moderate disability.  This also is especially true because the 10 percent rating assigned for the Veteran's degenerative arthritis of the right shoulder prior to November 20, 2012, contemplates minimal disability and the 30 percent rating assigned effective November 20, 2012, contemplates moderate disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization such that referral to the Director, Compensation and Pension Service, must be considered under Johnson.  The July 2012 VA clinician noted that the Veteran's thoracolumbar spine condition impacted his ability to work because he could not do prolonged standing or walking.  The November 2012 VA clinician stated that the Veteran's right shoulder condition impacted his ability to work because he had limited motion in the right shoulder with pain on any attempt to move the right arm overhead.  The record evidence does not indicate, and the Veteran does not contend, that his service-connected disabilities, individually or collectively, markedly impact or preclude his employment such that referral for extraschedular consideration is warranted under Johnson.  There also is no record evidence indicating that the Veteran was hospitalized at any time during the pendency of this appeal for treatment of either his service-connected degenerative arthritis of the thoracolumbar spine or for his service-connected degenerative arthritis of the right shoulder.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating greater than 10 percent prior to July 31, 2012, and greater than 20 percent thereafter for degenerative arthritis of the thoracolumbar spine is denied.

Entitlement to an initial rating greater than 10 percent prior to November 20, 2012, and greater than 30 percent thereafter for degenerative arthritis of the right shoulder is denied.


REMAND

The Veteran also contends that he incurred right elbow tendonitis during active service.  He finally contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.

With respect to the Veteran's service connection claim for right elbow tendonitis, the record evidence shows that the Veteran was not diagnosed as having or treated for right elbow complaints during active service.  It appears that the RO denied this claim in the currently appealed rating decision, in part, due to the lack of service treatment records documenting complaints of or treatment for right elbow tendonitis.  This RO finding reflects a misunderstanding of current case law regarding service connection claims.  It is well-settled that the lack of in-service complaints of or treatment does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The record evidence also shows that the Veteran was diagnosed as having right elbow tendonitis following VA examination in March 2010.  Unfortunately, the March 2010 VA examiner did not provide an opinion concerning the nature and etiology of the Veteran's right elbow tendonitis.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr, 21 Vet. App. at 303.  Because the March 2010 VA examiner did not provide an opinion concerning the nature and etiology of the Veteran's right elbow tendonitis, the Board finds that this examination report is inadequate with respect to this disability.  The Board also notes that VA's duty to assist includes scheduling an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no opinion currently of record concerning the contended etiological relationship between the Veteran's current right elbow tendonitis and active service.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his right elbow tendonitis.

With respect to the Veteran's service-connected bilateral hearing loss, the Board notes that he essentially contends that this disability has worsened since his most recent VA examination.  The record evidence shows that the Veteran's most recent VA hearing loss and tinnitus DBQ occurred in February 2012.  The Board again notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination for bilateral hearing loss in February 2012, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for right elbow tendonitis since his service separation and/or for his service-connected bilateral hearing loss in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his right elbow tendonitis.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that right elbow tendonitis, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred right elbow tendonitis during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for right elbow tendonitis is not persuasive evidence that it did not occur during active service.

3.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate audiological testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


